 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   RASHID ADAN,                                        Case No.: 3:19-cv-1523-LAB-AHG
12                                      Plaintiff,
                                                         ORDER SETTING SETTLEMENT
13   v.                                                  CONFERENCE
14   CITY OF SAN DIEGO; OFFICER
     JASON LANGLEY; and DOES 1–10,
15
                                     Defendants.
16
17
18         Although the case did not settle at the Early Neutral Evaluation Conference, the

19   Court deemed that continued one-on-one conversations with counsel for both sides may be

20   productive. Thus, the Court held telephonic status conferences on December 11, 2019 and

21   March 3, 2020. ECF Nos. 13, 17. After these conversations, the Court finds that a

22   Settlement Conference will be beneficial to the parties.1 Accordingly, the Court SETS a

23   Settlement Conference for May 20, 2020 at 2:00 p.m. in the chambers of Magistrate Judge

24   Allison H. Goddard, located at 221 West Broadway, Suite 3142, San Diego, California

25   92101.

26
27   1
       Additionally, the parties themselves have represented to the Court that they “would like
     the opportunity to discuss settlement before extensive attorney fees and costs are incurred.”
28   ECF No. 16 at 2.

                                                     1
                                                                               3:19-cv-1523-LAB-AHG
 1         The Court issues the following mandatory procedures to be followed in preparation
 2   for the Settlement Conference:
 3         1.     Personal appearance of parties is required. All named parties, party
 4   representatives, including claims adjusters for insured defendants, as well as principal
 5   attorney(s) responsible for the litigation must be present in person. All who attend the
 6   Settlement Conference must be legally and factually prepared to discuss and resolve the
 7   case. Counsel appearing without their clients (whether or not counsel has been given
 8   settlement authority) will be subject to immediate imposition of sanctions.
 9         2.     Full settlement authority is required. A party or party representative with
10   full and complete authority to enter into a binding settlement must be present at the
11   Settlement Conference. Full authority to settle means that a person must be authorized to
12   fully explore settlement options and to agree at that time to any settlement terms acceptable
13   to the parties. Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th
14   Cir. 1989). The person needs to have “unfettered discretion and authority” to change the
15   settlement position of a party. Pitman v. Brinker Int’l, Inc., 216 F.R.D. 481, 485–86 (D.
16   Ariz. 2003). One of the purposes of requiring a person with unlimited settlement authority
17   to attend the conference is that the person’s view of the case may be altered during the
18   face-to-face conference. Id. at 486. Limited or sum certain authority is not adequate. Nick
19   v. Morgan’s Foods, Inc., 270 F.3d 590, 595–97 (8th Cir. 2001). A person who needs to
20   call another person who is not present before agreeing to any settlement does not have
21   full authority.
22         3.     Confidential Settlement Conference Statements Required: No later than
23   May 15, 2020, the parties shall submit confidential statements directly to the chambers of
24   Magistrate Judge Goddard. These statements shall not be filed or served on opposing
25   counsel. They shall be lodged via email at efile_goddard@casd.uscourts.gov. The
26   Settlement Conference statement is limited to five (5) pages or less, and up to five (5)
27   pages of exhibits or declarations. Each party’s Settlement Conference statement must
28   outline:

                                                   2
                                                                               3:19-cv-1523-LAB-AHG
 1                A.    the nature of the case and the claims,
 2                B.    position on liability or defense,
 3                C.    position regarding settlement of the case with a specific2
 4                      demand/offer for settlement,3 and
 5                D.    any previous settlement negotiations or mediation efforts.
 6
 7         IT IS SO ORDERED.
 8   Dated: March 3, 2020
 9                                               Honorable AHison H. Goddard
10                                               United States Magistrate Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25   2
      A general statement, such as that a party “will negotiate in good faith,” is a not a
     specific demand or offer.
26
     3
27    If a specific demand or offer cannot be made at the time the ENE statement is
     submitted, then the reasons as to why a demand or offer cannot be made must be stated.
28   Further, the party must explain when they will be in a position to state a demand or offer.

                                                   3
                                                                               3:19-cv-1523-LAB-AHG
